    Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 1 of 13 PageID: 2286




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


BONNIE SELLINGER,

         Plaintiff,
                                                       Civ. No. 18-17692 (KM)
         v.
                                                               OPINION
COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         The plaintiff, Bonnie Sellinger, seeks review pursuant to 42 U.S.C. §
405(g) of a final decision by the Commissioner of Social Security
(“Commissioner”) denying her application for Social Security disability benefits
under Title II and Title XVI of the Social Security Act based on various physical
and mental ailments. For the reasons stated below, the Commissioner’s
decision is AFFIRMED.
    I.   BACKGROUND1
         Procedural History
         Ms. Sellinger filed applications for disability and supplemental security
income benefits on January 5, 2010, with an alleged onset date of April 15,
2003. (R. 274–80.) Her claims were initially denied (R. 95–99), and denied again
on reconsideration (R. 104–09). A complex procedural history then ensued, in
which Administrative Law Judge (“ALJ”) decisions denying Ms. Sellinger’s



1        Citations to the record are abbreviated as follows:
         “DE _” = Docket entry in this case
     “R. _” = Administrative Record (DE 7) (the cited page numbers correspond to the
number found in the bottom right corner of the page for all DE 7 attachments)
         “Pl. Br.” = Ms. Sellinger’s Brief (DE 19)
         “Gov. Br.” = Commissioner’s Brief (DE 22)
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 2 of 13 PageID: 2287




application were twice reversed, once by the Social Security Appeals Council on
June 8, 2014 (R. 92), and once upon a consent order approved by the
Honorable John Vazquez of the United States District Court for the District of
New Jersey, (Civ. No. 17-000320, DE 11.) In both decisions, the ALJ had
determined that Ms. Sellinger was capable of working, either by returning to
her previous job or via an RFC for light work. (R. 8–31, 70–90.)
      Pursuant to the consent order entered by Judge Vazquez, the Appeals
Council issued a remand order on July 28, 2017 which directed that the case
should be reassigned to a new ALJ, who was ordered to: (1) re-evaluate Ms.
Sellinger’s mental impairments and indicate which were “severe,” and provide
specific findings; (2) give further consideration to Ms. Sellinger’s residual
functional capacity and provide a rationale, including a determination of
whether the claimant has past work and whether she can perform it now,
using vocational expert testimony if relevant; and (3) offer the claimant the
opportunity for a new hearing and issue a new decision. (R. 1445.)
      On remand, the matter was reassigned to ALJ Sharon Allard, who
considered both the remanded issues and Ms. Sellinger’s subsequent
application for SSI filed on January 12, 2017. (R. 1469–1542 (hearing before
ALJ Allard).) ALJ Allard issued a partially favorable decision finding that Ms.
Sellinger became disabled on March 29, 2015, but was not disabled before that
date. (R. 1445–68.) Ms. Sellinger appealed administratively and then filed suit
in this court. (DE 1.)
II.   DECISION FOR REVIEW
   A. The Five-Step Process and this Court’s Standard of Review
      The Social Security Administration uses a five-step evaluation process for
determining whether a claimant is entitled to benefits. 20 C.F.R. §§ 404.1520,
416.920. In the first step, the Commissioner determines whether the claimant
has engaged in substantial gainful activity since the onset date of the alleged
disability. Id. §§ 404.1520(b), 416.920(b). If not, the Commissioner moves to
step two to determine if the claimant’s alleged impairment, or combination of



                                         2
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 3 of 13 PageID: 2288




impairments, is “severe.” Id. §§ 404.1520(c), 416.920(c); see also 20 C.F.R. §
416.924(c). If the claimant has a severe impairment, the Commissioner
inquires in step three as to whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, Subpt. P, App. 1, Pt. A. In doing so, the Commissioner must consider the
combined effect of all medically determinable impairments, even those that are
not severe. 20 C.F.R. § 416.923, 416.924a(b)(4), 416.926a(a) and (c). If so, the
claimant is automatically eligible to receive benefits (and the analysis ends); if
not, the Commissioner moves on to step four. Id. §§ 404.1520(d), 416.920(d). In
the fourth step, the Commissioner decides whether, despite any severe
impairment, the claimant retains the Residual Functional Capacity (“RFC”) to
perform past relevant work. Id. §§ 404.1520(e)–(f), 416.920(e)–(f). The claimant
bears the burden of proof at each of these first four steps. At step five, the
burden shifts to the Social Security Administration to demonstrate that the
claimant is capable of performing other jobs that exist in significant numbers
in the national economy in light of the claimant’s age, education, work
experience, and RFC. 20 C.F.R. §§ 404.1520(g), 416.920(g); see Poulos v.
Comm’r of Soc. Sec., 474 F.3d 88, 91–92 (3d Cir. 2007) (citations omitted).
      For the purpose of this appeal, the Court’s review of legal issues is
plenary. See Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir.
1999). Factual findings are reviewed “only to determine whether the
administrative record contains substantial evidence supporting the findings.”
Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000). Substantial evidence is “less
than a preponderance of the evidence but more than a mere scintilla.” Jones v.
Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (citation omitted). “It means such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Id. When substantial evidence exists to support the ALJ’s factual
findings, this Court must abide by the ALJ’s determinations. See id. (citing 42
U.S.C. § 405(g)).




                                         3
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 4 of 13 PageID: 2289




   B. ALJ Allard’s Decision
      ALJ Allard applied the five-step framework.
      At step one, the ALJ found that Ms. Sellinger had not performed
substantial gainful activity since the alleged onset date of April 15, 2003. (R.
1448.)
      At step two, the ALJ found that Ms. Sellinger had the following severe
impairments: spine disorders, dysfunction of major joints, carpal tunnel
syndrome, osteoarthritis, COPD, affective disorders, anxiety disorder,
peripheral neuropathy, venous insufficiency, coronary heart disease,
vestibulopathy, and nicotine addiction. (Id.) She also found Ms. Sellinger had
non-severe impairments including: hypertension, throat cancer, gall bladder
problem, and alcohol use disorder in remission, which she noted had not
caused more than minimal limitation in the claimant’s ability to perform basic
work activities. (Id.)
      At step three, the ALJ found that Ms. Sellinger’s impairments did not
meet any listings. (R. 1449.) She rejected the application of Listing 1.04
(Disorders of the Spine), 4.00 (Cardiovascular System), 12.04 (Depressive,
Bipolar, and Related Disorders), and 12.06 (Anxiety and Obsessive-Compulsive
Disorders), concluding that the record did not contain sufficient medical
evidence which met or equaled the criteria of those listings and that there had
been no acceptable medical sources which showed equivalency to a listed
impairment. (Id.) Specifically, she concluded that Listing 1.04 was not met
because the record lacked documentation of nerve root compression, spinal
arachnoiditis, or lumbar spinal stenosis resulting in pseudoclaudication. (Id.)
As for Listing 4.00, the record failed to document the criteria for chronic heart
failure, ischemic heart disease, recurrent arrhythmias, chronic venous
insufficiency, peripheral arterial disease, or any listing in the category. (Id.)
      She concluded that Listings 12.04 and 12.06 were not met because her
analysis of the so-called “paragraph B” criteria, in which Ms. Sellinger was
obligated to show one extreme, or two marked, limitations in a broad area of



                                          4
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 5 of 13 PageID: 2290




functioning, including (1) understanding, remembering, or applying
information; (2) interacting with others; (3) concentrating, persisting, or
maintaining pace; and (4) adapting or managing themselves. (Id.) The ALJ
found only moderate limitations in all four categories, noting that Ms.
Sellinger’s August 2010 function report, as well as her evaluations by New
Jersey Division of Disability Services psychologists and a consultant
psychologist Dr. Yalkowsky, all indicated that she had no or minor limitations
in all four areas of functioning. (R. 1448–50.) She also considered the
“paragraph C” criteria for Ms. Sellinger’s listings and concluded that they were
not present because medical treatment diminished the signs of Ms. Sellinger’s
mental ailments and because Ms. Sellinger was capable of adapting to changes
in her environment. (R. 1450.)
      At step four, the ALJ concluded that Ms. Sellinger had the residual
functional capacity to engage in the exertional demands of sedentary work,
with exceptions. (Id.) She concluded Ms. Sellinger could occasionally lift and
carry ten pounds and could frequently lift and carry less than that amount, as
well as stand and walk for up to two hours and sit for up to six hours in an
eight-hour work day. (Id.) As for non-exertional demands of work, the ALJ
concluded Ms. Sellinger was capable of occasionally climbing ramps and stairs,
balancing on wet or uneven surfaces, kneel, stop, crouch, and frequently
handle and finger, though she could not be exposed to temperature extremes of
heat or cold, concentrated wetness and humidity, and even moderate exposure
to odors, fumes, dusts, gases, or poor ventilation. (R. 1450–51.) The ALJ
further concluded Ms. Sellinger could understand and execute simple, routine
tasks where production is measured by the end of the workday, have
occasional contact with coworkers and supervisors, have incidental contact
with the public, make simple decisions, and adapt to occasional changes in
essential work tasks. (R. 1451.) The ALJ concluded Ms. Sellinger would be off
task 10% of the workday as a result of her impairments. (Id.)
      In coming to that conclusion, the ALJ relied on an August 2010 function
report, which concluded that Ms. Sellinger’s conditions adversely affected her

                                         5
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 6 of 13 PageID: 2291




ability to lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs, use her
hands, and complete tasks. (R. 1451.) The conditions did not, however limit her
ability to speak, hear, see, remember, understand, get along with others,
concentrate, or follow instructions. (Id.) The ALJ also considered Ms. Sellinger’s
testimony, which was that she has a weak memory, a tenth-grade education,
arthritis in the spine and both hands, foot swelling, and pain, and that she had
undergone throat surgery, gall bladder surgery, and removal of a cyst. (R.
1451.) The ALJ discounted Ms. Sellinger’s statements regarding intensity,
persistence, and limiting effects of those health problems, however, because
the symptoms were not supported by the evidence in the record. (R. 1452.)
      With respect to Ms. Sellinger’s physical symptoms, the ALJ considered a
consultative examination by a Dr. Patel on January 24, 2011, who identified
status post arthritis, sprain in the lumbosacral spine with persistent pain,
carpal tunnel syndrome, hypertension, and Raynaud’s phenomenon and
neuritis. (Id.) She also considered December 2016 medical records from a Dr.
Pavan which indicated nausea, constipation, and mild reflux esophagitis, as
well as a January 23, 2017 assessment by a Dr. Czyzekski which determined
that Ms. Sellinger had hypertension, though her blood pressure was under
“good control,” as well as fatigue and shortness of breath. (Id.) Lastly, the AJ
considered an April 2017 consultative examination by Dr. Singh which found
that Ms. Sellinger had lumbar disc herniation, multi-joint osteoarthritis,
anxiety, hallux limitus, high blood pressure, and COPD. (R. 1452–53.)
      As for Ms. Sellinger’s mental impairments, according to an April 2017
psychiatric consultative examination by Dr. Steven Yalkowsky, Ph.D., Ms.
Sellinger presented as pleasant and cooperative with age-appropriate social
skills and logical thought processes, and no indication of serious
psychopathology. (R. 1453.) He noted that Ms. Sellinger had satisfactory
abilities at a range of tests including recalling a list of words, demonstrating
general knowledge such as the name of the president, performing mental
arithmetic, and demonstrating insight in social situations. (Id.) The ALJ also



                                          6
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 7 of 13 PageID: 2292




considered Ms. Sellinger’s history of alcohol and nicotine abuse in concluding
that she is not presently disabled. (Id.)
      The ALJ gave partial weight to the DDS consultants, who concluded that
Ms. Sellinger had severe spinal disorders, COPD, and depressive and bipolar
disorders. (Id.) They concluded she could occasionally lift and carry twenty
pounds, frequently lift and carry ten pounds, and stand for six hours in an
eight-hour workday. (Id.) The DDS mental health consultants found mild or no
limitations in the paragraph B criteria. (R. 1453–54.) The ALJ explained that
their opinions merited only partial weight because the DDS consultants did not
have the benefit of the latest medical evidence or of observing Ms. Sellinger
personally. (Id.)
      The ALJ also gave partial weight to Dr. DiLallo, who concluded that Ms.
Sellinger’s ability to engage in fine manipulation was impaired and her range of
motion was limited, but that her gait and pace were good. (R. 1454.) Similarly,
she gave partial weight to Dr. Eden Atienza, who assessed Ms. Sellinger’s
physical residual functional capacity and concluded that she was capable of
lifting 20 pounds and standing for six hours in an eight-hour day, concluding
that though the report was a personal examination of the claimant, it deserved
lesser weight because it did not reflect the full extent of Ms. Sellinger’s
limitations and did not explain its conclusions. (Id.) The ALJ also gave partial
weight to the psychological evaluations of Drs. Makhija, who concluded that
Ms. Sellinger has anxiety disorder, PTSD, depression, alcohol abuse disorder,
and nicotine addition, and Dr. Yalkowsky, who concluded that Ms. Sellinger
had sufficient social maturity and other skills to independently manage her
benefit if granted, concluding that while both examinations were based on
personal examination, they lacked function-by-function analyses. (Id.) Lastly,
the ALJ gave partial weight to Dr. Singh, who noted that Ms. Sellinger was slow
to get up from a seated position but could separate papers and push buttons,
again concluding that it was based upon personal examination but lacked a
function-by-function analysis. (R. 1454–55.)



                                            7
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 8 of 13 PageID: 2293




       At step five, the ALJ came to two separate conclusions, divided by time
periods. The dividing line was March 29, 2015, the date that Ms. Sellinger aged
out of the category of “younger individual age 45-49” and into the category of
“individual closely approaching advanced age.” (R. 1455.) The ALJ concluded
that before she aged out of the “younger individual” category, Ms. Sellinger
could have performed jobs which were widespread in the economy, such as
table worker, document preparer, and final assembler. (R. 1455–56) The ALJ
reached the opposite conclusion for the period after March 29, 2015, finding
that Ms. Selling was then disabled and unable to perform such work. (R. 1456.)
III.   DISCUSSION
       Ms. Sellinger challenges the adverse portion of the ALJ’s decision, i.e.,
the decision that she was not disabled before March 29, 2015. The remainder
of this Opinion should be understood to refer to that period only.
       Ms. Sellinger asserts that ALJ Allard (1) failed to adequately explain her
findings at steps 2 and 3; (2) lacked substantial evidence in support of the
RFC; and (3) ignored Ms. Sellinger’s testimony about her symptoms. I reject her
assertions and affirm.
       A. The ALJ’s Explanation of Her Findings at Steps 2 and 3
       As for steps 2 and 3, Ms. Sellinger argues more specifically that (1) ALJ
Allard failed to explain why she concluded Ms. Sellinger’s hypertension was
non-severe; and (2) the ALJ’s Listings analysis failed to mention five of Ms.
Sellinger’s severe impairments and failed to consider that combinations of
those impairments might be medically equivalent to a listing.
       I reject these arguments because Ms. Sellinger has not shown that the
ALJ’s errors were harmful—that is, that ALJ Allard, had she not made the
purported errors, would have ruled in Ms. Sellinger’s favor. For the purposes of
this review, Ms. Sellinger “bears the burden to demonstrate harm” and thus
must “offer[ an] explanation of how [the ALJ’s error] affected the outcome of
h[er] disability claim.” Holloman v. Comm’r Soc. Sec., 639 Fed. Appx. 810, 814
(3d Cir. 2016); see also Shinseki v. Sanders, 556 U.S. 396, 409 (2009). Unless



                                         8
 Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 9 of 13 PageID: 2294




she can show some likelihood that she would have been found disabled absent
the alleged error, I must affirm the ALJ’s decision.
       I find no harmful error here. Ms. Sellinger complains that the ALJ failed
to consider a number of listings, including Listings 1.02 (Dysfunction of Major
Joints and Osteoarthritis), 2.07 (Vestibulopathy), 3.02 (Chronic Obstructive
Pulmonary Disease), 4.04c (Coronary Artery Disease), 4.11 (Chronic Venous
Insufficiency), and 11.14 (Carpal Tunnel Syndrome and Peripheral
Neuropathy). (Pl.’s Br. at 20–21.) She adds that the ALJ failed to sufficiently
discuss the listings that she did consider, such as 1.04 (Spine Disorders). (Id.)
At no point in her brief, however, does Ms. Sellinger identify how further
analysis would have revealed that she met the requirements of those listings.
She gives no explanation of what facts the ALJ left out, failed to consider, or
rejected which would have entitled her to relief. She never explains how
considering her ailments in combination would have shown equivalency to a
listing.
       The closest Ms. Sellinger comes to identifying a harmful error is her
discussion of venous insufficiency, coronary artery disease, and hypertension.
(Pl.’s Br. at 21.) These three impairments, she argues, should have been
analyzed in connection with Listings 4.04c and 4.11, because Ms. Sellinger’s
hypertension “undoubtedly has contributed to chronic venous insufficiency
and coronary artery disease.” (Id.) To say that a combination of ailments would
“undoubtedly” have resulted in a finding of disability does not suffice; Ms.
Sellinger has failed to articulate how, had the ALJ properly evaluated those
impairments together, she would have met a listing. See Holloman, 639 Fed.
Appx. at 814 (claimant must answer the question “how [she] might have
prevailed . . . if the ALJ’s analysis had been more thorough”); Rutherford v.
Barnhart, 399 F.3d 546, 553 (3d Cir. 2005) (claimant’s argument that her
weight made it more difficult for her to stand, walk and manipulate her hands
and fingers was insufficient to show how five step analysis should have come
out differently).



                                        9
Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 10 of 13 PageID: 2295




      The same is true of Ms. Sellinger’s complaint that her hypertension
should have been considered as a severe ailment. She never explains why that
purported error, if fixed, would have resulted in her receipt of benefits. The ALJ
was on solid ground in rejecting her hypertension as a severe ailment because
it did not impact her life, and the ALJ noted that her doctors had concluded
that her hypertension was under “good control.” (R. 1452.)
      B. Sufficiency of the Evidence in Support of the ALJ’s RFC
      Ms. Sellinger asserts that there was not substantial evidence in support
of her RFC that she could: (1) sit for six hours in a work day, stand and walk
for two hours of a work day, lift and carry up to 10 pounds, and climb ramps
and stairs; (2) balance on wet, moving, and uneven surfaces; (3) frequently
handle and finger objects; (4) operate in a less than pristine office environment;
(5) perform unskilled work for 40 hours a week with moderate psychological
limitations; and (6) be off task for only 10% of the day. (Pl.’s Br. at 29–35.)
      I find there was substantial evidence in the record to justify some of the
ALJ’s RFC findings. As for Ms. Sellinger’s ability to sit for six hours, stand and
walk for two hours, lift and carry ten pounds, and climb ramps and stairs, the
ALJ cited numerous pieces of supporting medical evidence, including the
opinion of DDS medical expert Dr. Fusman, who found that Ms. Sellinger could
frequently lift 10 pounds and occasionally lift 20 pounds, stand and walk for
six hours a day, and sit for six hours a day. (R. 1453.) Dr. Fusman’s findings
were in agreement with those of Dr. Eden Atienza, who also performed a
Physical Residual Functional Capacity Assessment and came to precisely the
same conclusions. (R. 1454.) To the extent the ALJ departed from these
medical findings, it was in Ms. Sellinger’s favor; the ALJ determined that Ms.
Sellinger was capable of standing and walking for less time than the medical
experts had concluded. There was therefore substantial evidence in the record
to support these findings of the ALJ.
      I similarly find that substantial evidence supported the ALJ’s conclusions
regarding Ms. Sellinger’s psychological and COPD-related limitations. There
was substantial evidence in the record, including numerous psychiatric

                                         10
Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 11 of 13 PageID: 2296




examinations, which indicated that Ms. Sellinger had, at most, moderate
psychiatric impairments that would not seriously impair her ability to work,
and to the extent the ALJ departed from the weight of medical evidence, it was
to give Ms. Sellinger greater work limitations than were indicated by the
psychologists’ conclusions. (R. 1449–51, 1453.) Similarly, while the ALJ’s
explanation of the scientific evidence surrounding Ms. Sellinger’s COPD was
not exhaustive, she noted that Ms. Sellinger had been diagnosed with the
illness and provided for limitations based on the illness in the RFC. Ms.
Sellinger, in contrast, has not identified any evidence, medical or otherwise,
which would weigh in favor of greater limitations based on psychological
limitations and COPD. (See Pl.’s Br. at 31.) Since the ALJ took these limitations
into account in the RFC and Ms. Sellinger offers no basis for me to conclude
that her RFC should have been more restrictive given these impairments, I will
not reverse on this basis.
      I also find that the ALJ had substantial evidence for her conclusion that
Ms. Sellinger could frequently handle and finger objects. As the ALJ noted,
there is evidence in the record that Ms. Sellinger has carpal tunnel syndrome,
(R. 1452 (Dr. Patel’s examination)) and that her ability to engage in fine
manipulation is impaired, (R. 1454 (Dr. DiLallo’s opinion).) However, the ALJ
also noted that Dr. Singh opined that Ms. Sellinger was able to “separate
papers and push buttons,” (Id. (Dr. Singh’s opinion)). The ALJ was entitled to
rely on this evidence and give it greater weight than the opinions of Drs. DiLallo
and Patel, and so I find there was substantial evidence in support of this
conclusion.
      The record regarding the ALJ’s decision that Ms. Sellinger was able to
balance on wet, moving, and uneven surfaces, is scant. The only evidence on
this subject discussed in the ALJ’s decision is Dr. Etienza’s opinion, in which
the doctor concluded that Ms. Sellinger “can never balance.” (R. 1454.) This is
frankly a bit enigmatic. On the other hand, Ms. Sellinger does not point to
evidence that her ability of balance on such surfaces is substandard. The ALJ
did state that she gave Dr. Etienza’s opinion only partial weight because it did

                                        11
Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 12 of 13 PageID: 2297




not provide a full explanation for its conclusions and did not fully reflect the
full extent of Ms. Sellinger’s limitations. (R. 1454.) In addition, I find that if this
was error, it was harmless. Looking ahead, the ALJ found that a person with
Ms. Sellinger’s RFC could perform sedentary jobs existing in the national
economy, such as table worker, document preparer, and final assembler. (R.
1455–56.) Such jobs do not involve balancing on wet surfaces. The inclusion of
the ability to balance on wet surfaces, even if incorrectly included in the RFC,
would not affect the ALJ’s ultimate conclusions.
      I am thus convinced that the ALJ’s RFC finding was supported by
substantial evidence.
   C. Ms. Sellinger’s Subjective Complaints
      Ms. Sellinger argues that a claimant’s subjective complaints of pain must
be given serious consideration and that the ALJ ignored her claims of pain.
“Subjective allegations of pain or other symptoms cannot alone establish a
disability,” and “[t]he ALJ has wide discretion to weigh the claimant’s subjective
complaints, and may discount them where they are unsupported by other
relevant objective evidence.” Miller, 719 Fed. Appx. at 134.
      Ms. Sellinger fails to identify any piece of evidence indicating her
subjective complaints of pain which were ignored or rejected by the ALJ.
Indeed, apart from her generalized accusation that the ALJ ignored her
complaints, she gives no indication of what portion of the ALJ’s decision
constituted error in this regard. I will not reverse the ALJ’s decision on this
thin basis. John Wyeth & Bros. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1076
n.6 (3d Cir. 1997) (arguments “raised in passing . . . but not squarely argued,
are considered waived”).
IV.   CONCLUSION
      For the reasons set forth above, the Commissioner’s decision is
AFFIRMED. A separate order will issue.
Dated: January 4, 2021
                                               /s/ Kevin McNulty



                                          12
Case 2:18-cv-17692-KM Document 23 Filed 01/04/21 Page 13 of 13 PageID: 2298




                                         ___________________________________
                                         Hon. Kevin McNulty
                                         United States District Judge




                                    13
